ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 23 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,855,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a vehicular camera module, said vehicular camera module comprising: an imager printed circuit board disposed at said front camera housing portion, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board; an imager disposed at the first side of said imager printed circuit board; a processor printed circuit board accommodated in said vehicular camera module; a heat transfer element disposed at said rear camera housing portion and between and in thermal conductive contact with a rear wall of said rear camera housing portion and the second side of said imager printed circuit board; wherein said heat transfer element extends through an aperture of said processor printed circuit board; wherein said rear camera housing portion is mated with said front camera housing portion to form a camera housing that encases said imager printed circuit board, said processor printed circuit board and said heat transfer element; and wherein said heat transfer element is thermally conductively connected to a thermoelectric device at said rear camera housing portion, in combination with the other elements of the claim.  The closest prior art of record, Park in view of Karaki teaches a camera module, however, the combination fails to teach or suggest 
Claims 2-8 are allowable due to their dependence on claim 1.
Claim 10 is allowable because the prior art of record fails to teach or suggest a vehicular camera module, said vehicular camera module comprising: a heat transfer element disposed at a rear structure of said rear camera housing portion; a desiccant sheet disposed between said rear camera housing portion and said rear structure; wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said at least one printed circuit board to said rear camera housing portion via said heat transfer element and said desiccant sheet; and wherein said heat transfer element is thermally conductively connected to a thermoelectric device at said rear camera housing portion, in combination with the other elements of the claim. The closest prior art of record, Park in view of Karaki teaches a camera module, however, the combination fails to teach or suggest “a heat transfer element disposed at a rear structure of said rear camera housing portion; a desiccant sheet disposed between said rear camera housing portion and said rear structure; wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said at least one printed circuit board to said rear camera housing portion via said heat transfer element and said desiccant sheet; and wherein said heat transfer element is thermally conductively connected to a thermoelectric device at said rear camera housing portion” as currently claimed.
Claims 11-15 are allowable due to their dependence on claim 10.
Claim 17 is allowable because the prior art of record fails to teach or suggest a vehicular camera module, said vehicular camera module comprising: an imager printed circuit board disposed at said front camera housing portion, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board; an imager disposed at the first side of said imager printed circuit board; a processor printed circuit board accommodated in said vehicular camera module; an image processor disposed at said processor printed circuit board; a heat transfer element attached at rear structure at a rear wall of said rear camera housing portion, wherein said heat transfer element is disposed between and in thermal conductive contact with the rear wall of said rear camera housing portion and the second side of said imager printed circuit board; wherein said heat transfer element extends through an aperture of said processor printed circuit board; a thermal interface material disposed between and in thermal conductive contact with the second side of said imager printed circuit board and said heat transfer element; and wherein said heat transfer element is thermally conductively connected to a thermoelectric device at said rear camera housing portion, in combination with the other elements of the claim. The closest prior art of record, Park in view of Karaki teaches a camera module, however, the combination fails to teach or suggest “a processor printed circuit board accommodated in said vehicular camera module; an image processor disposed at said processor printed circuit board; a heat transfer element attached at rear structure at a rear wall of said rear camera housing portion, wherein said heat transfer element is disposed between and in thermal conductive contact with the rear wall of said rear camera housing portion and the second side of said imager printed circuit board; wherein said heat transfer element extends through an aperture of said processor printed circuit board; a thermal interface material disposed between and in thermal conductive contact with the second side of said imager printed circuit board and said heat transfer element; and wherein said heat transfer element is thermally conductively connected to a thermoelectric device at said rear camera housing portion” as currently claimed.
Claims 18-22 are allowable due to their dependence on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696